 

Exhibit 10.5

 

New Microsoft Word Document_105signed employment agreementallen webb_page_01.jpg
[tm2024392d1_ex10-5img01.jpg] INTER-AMERICAN MANAGEMENT LLC EMWLOYMENTAGREEMENT
Allen E. Webb This Employment Agreement (this "Agreement") is entered into by
and between Inter-American Management LLC, a Delaware limited liability company
(hereinafter referred to as the "Company"), and Allen E. Webb (hereinafter
referred to as the "Executive"), dated and effective as of the Effective Date
defmed in Section 1 below. WHEREAS, the Executive is currently employed by the
Company as a Senior Vice President, and the Company and the Executive wish to
enter into this Agreement to establish the terms and conditions of such
employment from and after the Effective Date. Accordingly, the parties hereto
agree as follows: 1. Term. The term of this Agreement shall have an initial term
commencing as of December 1, 2016 (the "Effective Date") and ending on the third
anniversary of the Effective Date, unless sooner terminated in accordance with
the provisions of Section 4 (the period during which the Executive is employed
hereunder being hereinafter referred to as the "Term"). The Term shall be
subject to automatic one (1) year renewals unless notice of non-renewal is
provided between the parties in accordance with the notice provisions of Section
7.6, at least ninety (90) days prior to the end of any such Term (a
"Non-Renewal"). 2. Duties. The Executive shall be a Senior Vice President, and,
in that capacity, shall faithfully perform for the Company the duties of said
office and shall perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the President of the Company. In his capacity as a Senior Vice President of the
Company, the Executive shall report to and operate under the supervision of the
President of the Company. 2.1 External Manager Duties. The Company serves as (a)
the external manager of Global Medical REIT Inc. ("GMR") and GMR's subsidiaries
pursuant to that certain Amended and Restated Management Agreement made and
entered into as of July 1, 2016, by and between GMR and the Company (as amended
from time to time) (the "GMR Management Agreement") and (b) the external manager
of American Housing REIT Inc. ("AHR") and AHR's subsidiaries pursuant to that
certain Management Agreement made and entered into as ofNovember 10, 2014, but
effective as of April 1, 2014, by and between AHR and the Company (as amended
from time to time) (the "AHR Management Agreement" and, together with the GMR
Management Agreement, the "Management Agreements"). Pursuant to Management
Agreements, the Company is responsible for managing the business and affairs of
GMR and AHR and, in connection therewith, is required to provide each of GMR and
AHR with corporate officers. Accordingly, in addition to his duties to the
Company hereunder, the Executive's duties shall include serving as the Senior
Vice President, SEC Reporting and Technical Accounting of GMR and assisting the
Company in performing its obligations to GMR and its subsidiaries under the GMR
Management Agreement without any additional compensation, other than
discretionary equity incentive awards under the equity incentive plans of GMR
that may be granted to the Executive by the compensation committee of the board
of directors of GMR in its discretion from time to time as described further
below. In his capacity as an officer of GMR, the Executive shall report to and
operate under the supervision of the Chief Financial Officer of GMR and the
audit committee of the board of directors of GMR. Upon request of the Company,
the Executive may also serve as an officer of AHR or of other

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_02.jpg
[tm2024392d1_ex10-5img02.jpg] funds or entities that the Company manages without
any additional compensation except as approved by the Company in its discretion.
2.2 Time Commitment. The Executive shall devote substantially all of the
Executive's business time and effort to the performance of the Executive's
duties hereunder. The Executive shall allocate his time as is reasonably
necessary for him to perform the duties associated with each of his positions at
the Company, GMR and any other fund or entity that is managed by the Company for
which the Executive is requested by the Company to perform services. Provided
that the following activities do not interfere with the Executive's duties
hereunder, including his duties as Senior Vice President, SEC Reporting and
Technical Accounting of GMR and as an officer of any other fund or entity that
is managed by the Company for which the Executive is requested by the Company to
perform services, and provided that the following activities do not violate the
Executive's covenant against competition as described in Section 6.2 hereof,
during the Term the Executive may perform personal, charitable and other
business activities, including, without limitation, serving as an officer,
employee or director of one or more other professional organizations and
businesses as well as charitable and non-profit organizations. 3. Compensation
and Benefits. 3.1 Salary. The Company shall pay the Executive an initial salary
at the rate of $190,000 per annum (the "Annual Salary"), in accordance with the
customary payroll practices of the Company applicable to senior executives
generally. The Annual Salary may be increased from time to time by an amount and
on such conditions as may be approved by the members of the Company, and upon
such increase, the increased amount shall thereafter be deemed to be the Annual
Salary. Notwithstanding the foregoing, (i) the Executive's Annual Salary shall
be increased by 4% on each anniversary of the Effective Date during the Term,
(ii) if the equity market capitalization of GMR is at least $300,000,000 as of
the close of trading on any 10 consecutive trading days during the Term, the
Executive's Annual Salary shall be increased by 15% of the Executive's
then-current Annual Salary as of such lOth consecutive trading day. 3.2 Cash and
Equity Bonus Compensation. (a) Company Compensation. The Executive will be
eligible to receive discretionary annual cash bonuses (each an "Annual Bonus"),
subject to the approval of the President of the Company. Each Annual Bonus, if
any, will be paid within 90 days after the end of the fiscal year to which such
Annual Bonus relates. Additionally, the Executive will be eligible to
participate in any executive compensation plan or program, including any equity
incentive plan, of the Company. Unless otherwise approved by the President of
the Company, any Annual Bonus or other cash or equity-linked bonus compensation
shall be at the discretion and subject to the approval of the President of the
Company. (b) GMR Compensation. The Executive will be eligible to participate in
any executive compensation plan or program, including any equity incentive plan,
adopted by the compensation committee of the board of directors of GMR. Any GMR
equity-based awards made to the Executive upon approval by the compensation
committee of the board of directors of GMR (collectively, "GMR Equity
Compensation") shall be at the discretion and subject to the approval of the
compensation committee of the board of directors of GMR. (c) Compensation by
Other Entities Managed by the Company. The Executive will be eligible to
participate in any executive compensation plan or program, including any equity
incentive plan, adopted by the compensation committee of the board of directors
or other similar 2

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_03.jpg
[tm2024392d1_ex10-5img03.jpg] governing body of AHR and of any other fund or
entity that is managed by the Company if the Executive is requested by the
Company to serve as an officer of AHR or such other fund or entity, as
applicable. Any equity-based awards made to the Executive under any such
executive compensation plan or program of AHR or other such fund or entity
(collectively, "Other Company Equity Compensation" and, together with GMR Equity
Compensation, "Equity Compensation") shall be at the discretion and subject to
the approval of the compensation committee of the board of directors or other
similar governing body of AHR or such other fund or entity. 3.3 Benefits-In
General. The Executive shall be permitted during the Term, and any renewal Term,
to participate in any group medical, life, hospitalization or disability
insurance plans, health programs, pension and profit sharing plans, 401(k) plan,
relocation programs and similar benefits that may be available to other senior
executives of the Company generally, on the same terms as may be applicable to
such other executives (except as otherwise provided in this Section 3), in each
case to the extent that the Executive is eligible under the terms of such plans
or programs. 3.4 Paid Time Off. The Executive shall be entitled to no fewer than
twenty (20) days of paid time off per year, plus Company-scheduled holidays. Any
unused days of paid time off will be forfeited at the end of the year. 3.5
Expenses. The Company shall pay or reimburse the Executive for all ordinary and
reasonable out-of-pocket expenses actually incurred and, in the case of
reimbursement, actually paid by the Executive during the Term in connection with
the performance of the Executive's services under this Agreement, provided that
the Executive shall submit such expenses in accordance with the policies
applicable to senior executives of the Company generally. To the extent the
Company is entitled to be reimbursed by GMR or AHR or another company that is
managed by the Company, the reimbursement shall be paid pro-rata based on the
percentage of the Executive's time allocated to each entity. 4. Termination of
Employment. The Company may terminate the Executive's employment for any reason
or for no reason and with or without Cause (as defmed herein below). The
Executive may terminate the Executive's employment with the Company for Good
Reason (as defmed herein below) or without Good Reason. The Company or the
Executive may terminate the Executive's employment upon the Executive's
disability as provided in Section 4.1, or by Non-Renewal. The survival
provisions of this Agreement described in Section 7.15 contemplate without
limitation that upon the termination of his employment the Executive shall be
subject to the provisions of the Covenant Against Competition set forth in
Section 6.2. 4.1 Termination upon the Executive's Death or Disability. (a) If
the Executive dies during the Term, the obligations of the Company to or with
respect to the Executive shall terminate in their entirety except as otherwise
provided in this Section 4.1 and except for the surviving provisions of this
Agreement as described in Section 7.15. (b) If the Executive becomes eligible
for disability benefits under the Company's long-term disability plans and
arrangements, the Company or the Executive shall have the right, to the extent
permitted by law, to terminate the employment of the Executive upon at least
ninety (90) days' prior written notice to the other party, provided that the
Company shall not have the right to terminate the Executive's employment in
accordance with this Section 4.1(b) if, (i) in the opinion of a qualified
physician reasonably acceptable to both parties, it is reasonably certain that
the Executive will be able to resume his duties on a regular full-time basis
within one hundred eighty (180) days of the date that the notice of such
termination is delivered, and (ii) upon the expiration of such one hundred
eighty (180) day period, the Executive has resumed his duties on a regular
full-time basis. 3

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_04.jpg
[tm2024392d1_ex10-5img04.jpg] (c) Upon the Executive's death or the termination
of the Executive's employment by virtue of disability, all of the following
shall apply: (i) the Executive, or the Executive's estate or beneficiaries in
the case of the death of the Executive, shall have no right to receive any
compensation or benefit hereunder on and after the effective date of the
termination of employment, except that the Executive, for himself and his
dependents, or the Executive's beneficiaries, as applicable, shall have the
right, at his or his estate's expense, under COBRA to continue coverage under
the Company's major medical group health and dental plans for a period of up to
eighteen (18) months after the termination and the Executive or, in the event of
the death of the Executive, the Executive's estate or beneficiaries shall be
entitled to reimbursement of all reimbursable expenses incurred by the Executive
prior to the date of such termination; (ii) all of the Equity Compensation
previously awarded to the Executive, to the extent not vested or to the extent
subject to forfeiture restrictions, as of the date of the termination of the
Executive's employment, shall immediately be deemed vested and all forfeiture
restrictions shall immediately lapse (treating any applicable performance
criteria as fully satisfied), and any outstanding options to acquire shares of
stock of GMR, AHR or another fund or entity that is managed by the Company that
are held by the Executive shall immediately be vested and shall be, as
determined in the discretion of the board of directors of GMR or by the board of
directors or other similar governing body of AHR or such other fund or entity,
either (A) exercisable by the Executive or, in the case of the Executive's
death, by the beneficiaries of Executive's estate, for one (1) year following
the termination (or, if shorter, the balance of the regular term of the
options), or (B) cashed out or cancelled pursuant to the terms set forth in the
applicable equity incentive plan as in effect on the Effective Date hereof; and
(iii) this Agreement shall otherwise terminate and there shall be no further
rights with respect to the Executive hereunder except for the surviving
provisions of this Agreement as provided in Section 7.15. 4.2 Termination by the
Company for Cause. The Company may terminate the Executive's employment at any
time for "Cause" if any of the following have occurred: (a) the Executive's
conviction for (or pleading guilty or nolo contendere to) any felony, or a
misdemeanor involving moral turpitude; (b) the Executive's indictment for any
felony or misdemeanor involving moral turpitude, if such indictment is not
discharged or otherwise resolved within eighteen (18) months; (c) the
Executive's commission of an act of fraud, theft, dishonesty or breach of
fiduciary duty related to the Company, GMR, AHR or any other fund or entity that
is managed by the Company and for which the Executive is requested by the
Company to perform services or the performance of the Executive's duties
hereunder; (d) the continuing failure or habitual neglect by the Executive to
perform the Executive's duties hereunder, except that, if such failure or
neglect is curable, the Executive shall have thirty (30) days from his receipt
of a notice of such failure or neglect to cure such condition and, if the
Executive does so to the reasonable satisfaction of the Company (such cure
opportunity being available only once), then such failure or neglect shall not
constitute Cause hereunder; 4

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_05.jpg
[tm2024392d1_ex10-5img05.jpg] (e) any violation by the Executive of the
Restrictive Covenants set forth in Section 6 except that, if such violation is
not willful and is curable, the Executive shall first have thirty (30) days from
his receipt of notice of such violation to cure such condition and, ifthe
Executive does so to the reasonable satisfaction of the Company, such violation
shall not constitute Cause hereunder; or (f) the Executive's material breach of
this Agreement, except that, if such breach is curable, the Executive shall
first have thirty (30) days from his receipt of such notice of such breach to
cure such breach and, if the Executive does so to the reasonable satisfaction of
the Company, such breach shall not constitute Cause hereunder. If the Company
terminates the Executive's employment for Cause, the Executive shall have no
right to receive any compensation or benefit hereunder on and after the
effective date of the termination of employment, except that the Executive shall
be entitled to receive the Executive's Annual Salary through the date of
termination and any other benefits that are earned and accrued under this
Agreement prior to the date of termination, and the Executive shall be entitled
to receive reimbursement of expenses incurred prior to the date of termination
that are reimbursable under this Agreement. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights or obligations hereunder except for the surviving provisions of
this Agreement as described in Section 7.15. 4.3 Termination by the Company
without Cause. The Company may terminate the Executive's employment at any time
without Cause upon thirty (30) days' prior written notice to the Executive. If
the Company terminates the Executive's employment without the occurrence of any
of the events constituting Cause and the termination is not due to the
Executive's death or disability, then the termination by the Company is without
Cause. If the Company terminates the Executive's employment without Cause, then
the Severance Package provisions of Section 5 shall apply, and this Agreement
shall otherwise terminate and the Executive shall have no further rights or
obligations hereunder except for the surviving provisions of this Agreement as
described in Section 7.15. Termination of Emolovment by the Executive for Good
Reason. Subject to 4.4 the notice and cure provisions set forth below, the
Executive may terminate the Executive's employment with the Company for Good
Reason and receive the Severance Package provisions of Section 5 if any of the
following have occurred without the Executive's written consent ("Good Reason"):
(a) any material diminution in the Executive's title, authorities, duties or
responsibilities (including without limitation the assignment of duties
inconsistent with his position, or a significant adverse alteration of the
nature or status of his responsibilities, or a significant adverse alteration of
the conditions ofhis employment); (b) any requirement that the Executive report
to a corporate officer or employee of the Company instead of reporting directly
to the members of the Company; (c) after there has occurred a Change in Control,
any duplication with other Company personnel of the Executive's title,
authorities, duties or responsibilities; (d) any material reduction ofthe
Executive's Annual Salary; (e) the Company's material breach ofthis Agreement; 5

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_06.jpg
[tm2024392d1_ex10-5img06.jpg] (f) a determination by the Company to relocate its
corporate headquarters to a new location that is more than fifty (50) miles from
the current address of the Company's corporate headquarters in Bethesda,
Maryland; or (g) a Non-Renewal by the Company, unless such Non-Renewal is made
as a result of an event constituting Cause. Notwithstanding the forgoing, the
Executive shall not be deemed to have terminated this Agreement for Good Reason
unless: (y) the Executive terminates this Agreement no later than six (6) months
following the initial existence of the above referenced event or condition which
is the basis for such termination (it being understood that each instance of any
such event shall constitute a separate basis for such termination and a separate
event or condition occurring on the date of such instance for purposes of
calculating the six-month period); and (z) the Executive provides to the Company
a written notice of the existence of the above referenced event or condition
which is the basis for the termination within sixty (60) days following the
initial existence of such event or condition, and the Company fails to remedy
such event or condition within 30 days following the receipt of such notice.
This Agreement shall otherwise terminate upon such termination of employment and
the Executive shall have no further rights or obligations hereunder except for
the surviving provisions ofthis Agreement as described in Section 7.15. 4.5
Termination of Employment by the Executive without Good Reason. The Executive
may terminate the Executive's employment with the Company at any time without
Good Reason. A Non-Renewal by the Executive shall be deemed to constitute a
termination by the Executive of his employment with the Company without Good
Reason. lfthe Executive terminates his employment without the occurrence of any
of the events constituting "Good Reason" and the termination is not due to the
Executive's death or disability, then the termination by the Executive is
without Good Reason. If the Executive terminates the Executive's employment with
the Company without Good Reason, the Executive shall have no right to receive
any compensation or benefit hereunder on and after the effective date of the
termination of employment, except that the Executive shall be entitled to
receive the Executive's Annual Salary through the date of termination, other
benefits that are earned and accrued under this Agreement or under applicable
Company benefit plans prior to the date of termination and reimbursement of
expenses incurred prior to the date of termination that are reimbursable under
this Agreement. This Agreement shall otherwise terminate upon such termination
of employment and the Executive shall have no further rights or obligations
hereunder except for the surviving provisions of this Agreement as described in
Section 7.15. 5. Severance Package for Certain Terminations of Employment. The
Executive shall be entitled to certain rights and shall be bound by certain
obligations as described in this Section 5 (the "Severance Package") if the
Executive's employment terminates under any of the following conditions: (x) if
the Executive resigns within ninety (90) days following receipt of a Non-Renewal
by the Company; (y) if the Company terminates the Executive's employment without
Cause, or (z) if the Executive terminates the Executive's employment for Good
Reason. For purposes of this Agreement, the "Severance Package" shall consist of
all of the following rights and obligations: (a) The Executive shall be entitled
to receive the Executive's Annual Salary pro-rated for the period through the
date of termination, other benefits that are earned and accrued under this
Agreement and under applicable Company benefit plans prior to the date of
termination, and reimbursement of expenses incurred prior to the date of
termination that are reimbursable under this Agreement; (b) If the Executive
signs the general release of claims in favor of the Company in the form set
forth in Attachment "A" and the general release becomes irrevocably effective 6

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_07.jpg
[tm2024392d1_ex10-5img07.jpg] not later than forty-five (45) days after the date
of the termination event, the Executive shall also be entitled to all of the
following: (i) payment of a cash amount, payable in equal monthly installments
over a 12-month period, equal to the sum of (i) one-sixth of the Executive's
then current Annual Salary and (ii) one-sixth of the most recent Annual Bonus
paid to the Executive; provided, however, if the Executive is a "specified
employee" within the meaning of Section 409A of the Internal Revenue Code, as
amended (the "Tax Code"), any payments of"deferred compensation" (as defmed
under Treasury Regulation Section 1.409A-1(b)(l), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-l(b)(3) through (b)(12)),
shall not commence until the first day of the seventh month beginning after the
date of the Executive's "separation from service" (as defmed under Treasury
Regulation Section 1.409A-l(h)) to avoid the imposition of the additional20% tax
under Section 409A of the Tax Code (and in the case of installment payments, the
frrst payment shall include all installment payments required by this subsection
that otherwise would have been made during such period); and (ii) for a period
of eighteen (18) months after termination of employment, the Executive shall
have the right under COBRA to continue coverage, at his expense, under the
Company's major medical group health and dental plans, it being expressly
understood and agreed that nothing in this clause (b)(ii) shall restrict the
ability of the Company to generally amend or terminate such plans and programs
from time to time in its sole discretion; provided, however, that the Company
shall in no event be required to provide such coverage after such time as the
Executive becomes entitled to receive health benefits from another employer or
recipient of the Executive's services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other arrangements); (iii) all of the Equity Compensation awarded to the
Executive, to the extent not vested or to the extent subject to forfeiture
restrictions as of the date of the termination of the Executive's employment,
shall immediately be deemed vested and any forfeiture restrictions shall
immediately lapse (treating the performance criteria for the year of termination
as fully satisfied). Unless a later payment date is required under Section 409A
of the Tax Code (as described above or pursuant to Section 7.20 of this
Agreement), payments due under the Severance Package shall be paid to the
Executive (or installment payments shall commence) on the fiftieth (50th) day
following the date of the termination event. This Agreement shall otherwise
terminate upon such termination of employment and the Executive shall have no
further rights hereunder except for surviving provisions of this Agreement as
provided in Section 7.15. 6. Covenants of the Executive. 6.1 General Covenants
of the Executive. The Executive acknowledges that (a) the principal business of
the Company and its affiliates is the management of publicly traded companies,
including REITs, that focus on the acquisition, development, and operation of
single-family residential rental properties and healthcare properties (such
business, and any and all other businesses that after the date hereof, and from
time to time during the Term, become material with respect to the Company's
then- overall business, herein being collectively referred to as the
"Business"); (b) the Company knows of a limited number of persons who have
developed the Business; (c) the Business is, in part, national in scope; (d) the
Executive's work for the Company and its affiliates has given and will continue
to give the Executive access to the confidential affairs and proprietary
information of the Company and to "trade secrets," (as defmed under the laws of
the State of Maryland) of the Company and its affiliates; (e) the covenants and
agreements ofthe Executive contained in this Section 6.1 are essential to the
business and 7

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_08.jpg
[tm2024392d1_ex10-5img08.jpg] goodwill of the Company; and (f) the Company would
not have entered into this Agreement but for the covenants and agreements set
forth in this Section 6.1. 6.2 Covenant Against Competition. The covenant
against competition herein described shall apply as follows: (a) during the
Term; (b) for a period of one (1) year following a termination of the
Executive's employment by the Company without Cause, by the Executive with Good
Reason or by either party after Non-Renewal; (c) for a period of one-hundred
eighty (180) days following a termination of the Executive's employment by the
Company for Cause or by the Executive without Good Reason; provided, however,
that the Company shall have the option to extend the period for up to an
additional one-hundred eighty (180) days if the Company pays the Executive his
Annual Salary as in effect on the date of termination during such extended
period; and (d) as to Section 6.2(bb) and (dd), at any time during and after the
Executive's employment with the Company and its subsidiaries (and the
predecessors of either). During the time periods described hereinabove, the
Executive covenants as follows: (aa) The Executive shall not, directly or
indirectly, own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director or in any other individual or representative
capacity, engage or participate in any single-family residential rental property
REIT, senior housing property or healthcare property REIT or other fmancial
investment business which owns single-family rental properties, senior housing
properties or healthcare properties as its primary business and that has assets
in excess of One Hundred Million and No/00 Dollars ($100,000,000), if such
business is in competition in any manner whatsoever with the Business of the
Company in any state or country or other jurisdiction in which the Company
conducts its Business as of the date oftermination;provided, however, that,
notwithstanding the foregoing, (i) the Executive may own or participate in the
ownership of any entity which he owned or managed or participated in the
ownership or management of prior to the Effective Date which ownership,
management or participation has been disclosed to the Company; and (ii) the
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (A) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers Automated Quotation System or equivalent non-U.S. securities
exchange, (B) the Executive is not a controlling person of, or a member of a
group which controls, such entity and (C) the Executive does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
entity. (bb) Except in connection with the business and affairs of the Company
and its affiliates, the Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, all
confidential matters relating to the Company and its Business and the business
of any of the Company's affiliates, learned by the Executive heretofore or
hereafter directly or indirectly as a result of his positions with the Company
or its affiliates (or any predecessor) (the "Confidential Company Information"),
including, without limitation, information with respect to the respective
businesses, properties, profit or loss figures, operations, strategies, and
business transactions of any of them (or any of their predecessors), and shall
not disclose such Confidential Company information to anyone outside of the
Company except with the Company's express written consent and except for
Confidential Company 8

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_09.jpg
[tm2024392d1_ex10-5img09.jpg] Information which (i) at the time of receipt or
thereafter becomes publicly known through no wrongful act of the Executive; (ii)
is clearly obtainable in the public domain; (iii) was not acquired by the
Executive in connection with the Executive's employment or affiliation with the
Company or its affiliates; (iv) was not acquired by the Executive from the
Company or its affiliates or representatives or from a third-party who has an
agreement with the Company or its affiliates not to disclose such information;
(v) was legally in the possession of or developed by the Executive prior to the
Effective Date; or (vi) is required to be disclosed by rule of law or by order
of a court or governmental body or agency. For purposes of this Agreement,
"affiliate" means, with respect to the Company, any person, partnership,
corporation or other entity that controls, is controlled by or is under common
control with the Company, including but not limited to GMR and AHR and their
respective affiliates and any other future REIT or fund managed by the Company.
(cc) The Executive shall not, without the Company's prior written consent,
directly or indirectly, (i) knowingly solicit or knowingly encourage to leave
the employment or other service of the Company or any of its affiliates, any
employee employed by the Company or any of its affiliates at the time of the
termination thereof or knowingly hire (on behalf of the Executive or any other
person or entity) any employee employed by the Company or any of its affiliates
at the time of the termination who has left the employment or other service of
the Company or any of its affiliates (or any predecessor thereof) within one (1)
year of the termination of such employee's or independent contractor's
employment or other service with the Company or any of its affiliates; or (ii)
whether for the Executive's own account or for the account of any other person,
firm, corporation or other business organization, intentionally interfere with
the Company's or any of its affiliates' respective relationship with, or
endeavor to entice away from the Company or any of its affiliates, any person
who during the Executive's employment with the Company or any of its affiliates
is or was a customer or client of the Company or any of its affiliates (or any
predecessor thereof). Notwithstanding the above, nothing shall prevent the
Executive from soliciting loans, investment capital, or the provision of
management services from third parties engaged in the Business if the activities
of the Executive facilitated thereby do not otherwise adversely interfere with
the operations of the Business. (dd) All memoranda, notes, lists, records,
property and any other tangible product and documents (and all copies thereof)
made, produced or compiled by the Executive or made available to the Executive
during the Term concerning the Business of the Company and its affiliates shall
be the Company's property and shall be delivered to the Company at any time on
request. Notwithstanding the above, the Executive's contacts and contact data
base shall not be the Company's property. Notwithstanding the above, software,
methods and material developed by the Executive prior to the Term of the
Agreement shall not be the Company's property. 6.3 Rights and Remedies upon
Breach. The Executive acknowledges and agrees that any breach by him of any of
the provisions of Sections 6.1 or 6.2 (the "Restrictive Covenants") would result
in irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the Restrictive Covenants, the Company and its affiliates
shall have the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants. This right and remedy
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company and its affiliates under law or in equity (including,
without limitation, the recovery of damages). The existence of any claim or
cause of action by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants. The Company has the right to cease making the payments provided as
part of the Severance Package in the event of a 9

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_10.jpg
[tm2024392d1_ex10-5img10.jpg] material breach of any of the Restrictive
Covenants that, if capable of cure and not willful, is not cured within thirty
(30) days after receipt of notice thereof from the Company. 7. Other Provisions.
7.1 Severabilitv. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement
and that the Restrictive Covenants are reasonable in geographical and temporal
scope and in all other respects. If it is determined that any of the provisions
of this Agreement, including, without limitation, any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions. 7.2 Duration and
Scope of Covenants. If any court or other decision maker of competent
jurisdiction determines that any of the Executive's covenants contained in this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, are unenforceable because of the duration or geographical
scope of such provision, then, after such determination has become fmal and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced. 7.3
Enforceability ofRestrictive Covenants; Jurisdictions. The Company and the
Executive intend to and hereby consent to jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of the Restrictive Covenants. If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants wholly unenforceable
by reason of breadth of scope or otherwise it is the intention of the Company
and the Executive that such determination not bar or in any way affect the
Company's right, or the right of any of its affiliates, to the relief provided
above in the courts of any other jurisdiction within the geographical scope of
such Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction's being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. 7.4
Arbitration. Except with respect to any claims or disputes arising from or
relating to the Restrictive Covenants, any disputes arising under or in
connection with this Agreement shall be resolved by binding arbitration, to be
held in Bethesda, Maryland in accordance with the Commercial Arbitration Rules,
as amended from time to time, of the American Arbitration Association (the
"AAA"). The Company and the Executive will each select an arbitrator, and a
third arbitrator will be selected jointly by the arbitrators selected by the
Company and the Executive within 15 days after demand for arbitration is made by
a Party. If the arbitrators selected by the Company and the Executive are unable
to agree on a third arbitrator within that period, then either the Company or
the Executive may request that the AAA select the third arbitrator. The
arbitrators will possess substantive legal experience in the principle issues in
dispute and will be independent of the Company and the Executive. To the extent
permitted by applicable law and not prohibited by the Company's certificate of
incorporation and bylaws, the Company will pay all expenses (including the
reasonable expenses of the Executive, including his reasonable legal fees, if
the Executive is the prevailing party in such arbitration) incurred in
connection with arbitration and the fees and expenses of the arbitrators and
will advance such expenses from time to time as required. Except as may
otherwise be agreed in writing by the parties or as ordered by the arbitrators
upon substantial justification shown, the hearing for the dispute will be held
within 60 days of submission of the dispute to arbitration. The arbitrators will
render their fmal award within 30 days following conclusion of the hearing and
any required post-hearing briefmg or other proceedings ordered by the
arbitrators. The arbitrators will state the factual and legal basis for the
award. The 10

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_11.jpg
[tm2024392d1_ex10-5img11.jpg] decision of the arbitrators will be final and
binding and not subject to judicial review and fmal judgment may be entered upon
such an award in any court of competent jurisdiction, but entry of such judgment
will not be required to make such award effective. 7.5 Attorneys' Fees. If
litigation shall be brought to enforce or interpret any provision contained
herein, the Company, to the extent permitted by applicable law and not
prohibited by the Company's articles of incorporation and bylaws, shall
indenmify the Executive for the Executive's reasonable attorneys' fees and
disbursements incurred in such litigation if the Executive is the prevailing
party in such litigation. 7.6 Notices. Any notice, consent or other
communication required or permitted hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission, email transmission with a
confirming telephone call or by certified, registered or express mail, postage
prepaid. Any such notice, consent or other communication shall be deemed given
when so delivered personally, delivered by overnight courier, sent by facsimile
transmission or sent by email transmission with a confirming telephone call or,
if mailed, five days after the date of deposit in the United States mails as
follows: (a) Ifto the Company, to: Inter-American Management LLC 4800 Montgomery
Lane Suite 450 Bethesda, MD 20814 Attention: Jeffrey Busch Telephone:
301-968-3688, ext. 6862 Email: jeffb@interamc.com with a copy to: Inter-American
Management LLC 4800 Montgomery Lane, Suite 450 Bethesda, MD 20814 Attention: Don
McClure Telephone: 202-524-6863 Email: donm@interamc.com (b) If to the
Executive, to: Allen E. Webb 4800 Montgomery Lane, Suite 450 Bethesda, MD 20814
Telephone: 202-524-6867 Email: allenw@interamc.com Any such person may by notice
given in accordance with this Section to the other parties hereto designate
another address or person for receipt by such person of notices hereunder. 7.7
Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either). 11

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_12.jpg
[tm2024392d1_ex10-5img12.jpg] 7.8 Waivers and Amendments. This Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege. 7.9 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED EXCLUSIVELY IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MARYLAND WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. Subject to the
parties' obligations under Section 7.4, the Executive and the Company each
hereby expressly consents to the exclusive venue and jurisdiction of the state
and federal courts located in Baltimore or Bethesda, Maryland for any lawsuit
arising from or relating to this Agreement. 7.10 Assignment. This Agreement
shall be binding upon and inure to the benefit of the executors, administrators,
heirs, successors and assigns of the parties; provided, however, that except as
herein expressly provided, this Agreement shall not be assignable either by the
Company (except to an affiliate of the Company, in which event the Company shall
remain liable if the affiliate fails to meet any of the Company's obligations
hereunder, including without limitation to provide the employment opportunities
offered hereby and to make payments or provide benefits or otherwise) or by the
Executive. 7.11 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by law. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting in or delivery of any
Equity Compensation, the Company shall have the right to require such payments
from the Executive or withhold such amounts from other payments due to the
Executive from the Company or any affiliate, or to withhold such Equity
Compensation that would otherwise have been issued to the Executive. The
Executive shall have the right to recommend the manner in which such payments
shall be made or withheld. No other taxes, fees, impositions, duties or other
charges or offsets of any kind shall be deducted or withheld from amounts
payable hereunder, unless otherwise required by law. 7.12 No Duty to Mitigate.
The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in the event the
Executive does mitigate. 7.13 Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives. 7.14
Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of two copies hereof each signed by one of the
parties hereto. 7.15 Survival. The rights and obligations of the parties under
this Agreement, which by their nature would continue beyond the termination or
expiration of this Agreement, shall survive the termination or expiration of
this Agreement. The Company's obligations hereunder shall not be terminated by
reason of any liquidation, dissolution, bankruptcy, cessation of business, or
similar event relating to the Company. This Agreement shall not be terminated by
any merger or consolidation or other reorganization ofthe Company. In the event
any such merger, consolidation or reorganization shall be 12

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_13.jpg
[tm2024392d1_ex10-5img13.jpg] accomplished by transfer of stock or by transfer
of assets or otherwise, the provisions of this Agreement shall be binding upon
and inure to the benefit of the surviving or resulting corporation or person.
7.16 Existing Agreements. Executive represents to the Company that the Executive
is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit the Executive from executing this Agreement or limit the
Executive's ability to fulfill the Executive's responsibilities hereunder. 7.17
Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement. 7.18 Parachute Provisions. If any
amount payable to, or other benefit receivable by, the Executive pursuant to
this Agreement (taking into account payments and benefits under other
agreements, plans and agreements) is deemed to constitute a "parachute payment"
as defmed in Section 280G of the Tax Code, then such payment or benefit shall be
reduced to the extent required to prevent such payment or benefit so that it is
not deemed to constitute a "parachute payment" as defmed in Section 280G of the
Tax Code. 7.19 Indemnification; Directors and Officer's Insurance. The Executive
shall be entitled to indemnification in all instances in which the Executive is
acting within the scope of his authority to the fullest extent permitted by
applicable law and not prohibited by the Company's, GMR or AHR's charter and
bylaws or operating agreement, as applicable, from and against any damages or
liabilities, including reasonable attorney's fees; provided, however , that the
Executive shall not be entitled to indemnification for damages or liabilities
which result from or arise out of the Executive's willful misconduct or gross
negligence. During the Term, the Company, GMR and AHR will maintain directors'
and officers' liability insurance in a coverage amount of not less than Ten
Million and No/00 Dollars ($10,000,000). 7.20 409A. This Agreement and the
amounts payable and other benefits hereunder are intended to comply with, or
otherwise be exempt from, Section 409A of the Tax Code. This Agreement shall be
administered, interpreted and construed in a manner consistent with Section
409A. If any provision of this Agreement is found not to comply with, or
otherwise not to be exempt from, the provisions of Section 409A, it shall be
modified and given effect, in the sole discretion of the Company and without
requiring the Executive's consent, in such manner as the Company determines to
be necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A. Each payment under this Agreement shall be treated as a separate
identified payment for purposes of Section 409A. The preceding provisions shall
not constitute or be construed as a guarantee, representation or warranty by the
Company of any particular favorable tax effect or result to the Executive of the
payments and other benefits under this Agreement. With respect to any
reimbursement of expenses of, or any provision of in-kind benefits to, the
Executive, as specified under this Agreement, such reimbursement of expenses or
provision of in-kind benefits shall be subject to the following conditions: (a)
the expenses eligible for reimbursement or the amount of in- kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 1OS(b) of the Tax Code; (b) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. 13

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_14.jpg
[tm2024392d1_ex10-5img14.jpg] If a payment obligation under this Agreement
arises on account of the Executive's termination of employment and if such
payment is subject to Section 409A, the payment shall be paid only in connection
with the Executive's "separation from service" (as defmed in Treas. Reg. Section
1.409A-l(h)). If a payment obligation under this Agreement arises on account of
the Executive's "separation from service" (as defmed under Treas. Reg. Section
1.409A-l(h)) while the Executive is a "specified employee" (as defmed under
Treas. Reg. Section 1.409A-l(h)), any payment of"deferred compensation" (as
defmed under Treasury Regulation Section 1.409A-l(b)(l), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-l(b)(3) through (b)(12))
that is scheduled to be paid within six months after such separation from
service shall accrue without interest and shall be paid on the first day of the
seventh month beginning after the date of the Executive's separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive's estate following his death.
[Signature page follows.] 14

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_15.jpg
[tm2024392d1_ex10-5img15.jpg] IN WITNESS WHEREOF, the parties hereto have signed
their names to this Employment Agreement as of the day and year set forth below.
COMPANY: Date: fh.btr / 2016 EXECUTIVE: 4 !/Jt tA By Date: ttlnak£ { , 2016
Name: Allen E. Webb

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_16.jpg
[tm2024392d1_ex10-5img16.jpg] ATTACHMENT "A" to INTER-AMERICAN MANAGEMENT LLC
ENWLOYMENTAGREEMENT Allen E. Webb General Release of Claims Consistent with
Section 5 of the Employment Agreement dated December 1, 2016, between Inter-
American Management LLC (the "Company") and me (the "Employment Agreement") and
in consideration for and contingent upon my receipt of the Severance Package set
forth in Sections S(b) of the Employment Agreement, I, for myself, my attorneys,
heirs, executors, administrators, successors, and assigns, do hereby fully and
forever release and discharge the Company and its affiliated entities (as defmed
in the Employment Agreement), as well as their predecessors, successors,
assigns, and their current or former directors, officers, partners, agents,
employees, attorneys, and administrators from all suits, causes of action,
and/or claims, demands or entitlements of any nature whatsoever, whether known,
unknown, or unforeseen, which I have or may have against any of them arising out
of or in connection with my employment by the Company, the Employment Agreement,
the termination of my employment with the Company, or any event, transaction, or
matter occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any (a) right to indemnification that I
may otherwise have, (b) right to Annual Salary and benefits under applicable
benefit plans that are earned and accrued but unpaid as of the date of my
signing this General Release, (c) right to reimbursement for business expenses
incurred and not reimbursed as of the date of my signing this General Release,
(d) right to any bonus payment(s) or other compensation that is earned and
accrued but has not then been paid as of the date of my signing this General
Release, or (e) claims arising after the date of my signing this General
Release. I agree not to file or otherwise institute any claim, demand or lawsuit
seeking damages or other relief and not to otherwise assert any claims, demands
or entitlements that are lawfully released herein. I further hereby irrevocably
and unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against the Company, GMR, AHR or the
other persons released herein and that I will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys' fees
incurred as a result of any such claims, demands or lawsuits. Except as
otherwise expressly provided above, this General Release specifically includes,
but is not limited to, all claims of breach of contract, employment
discrimination (including any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, and any comparable law, all as amended, or any
other applicable federal, state, or local law), claims under the Employee
Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), claims concerning recruitment, hiring,
termination, salary rate, severance pay, stock options, wages or benefits due,
sick leave, holiday pay, vacation pay, life insurance, group medical insurance,
any other fringe benefits, worker's compensation, termination, employment
status, libel, slander, defamation, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by me or on my behalf
in any suit, charge of discrimination, or claim against the Company or the
persons released herein. A-1

 

 

 

 

New Microsoft Word Document_105signed employment agreementallen webb_page_17.jpg
[tm2024392d1_ex10-5img17.jpg] I acknowledge that I have been given an
opportunity of twenty-one (21) days to consider this General Release and that I
have been encouraged by the Company to discuss fully the terms of this General
Release with legal counsel of my own choosing. Moreover, for a period of seven
(7) days following my execution of this General Release, I shall have the right
to revoke the waiver of claims arising under the Age Discrimination in
Employment Act, a federal statute that prohibits employers from discriminating
against employees who are age 40 or over. Ifl elect to revoke this General
Release within this seven-day period, I must inform the Company by delivering a
written notice of revocation to the Company 's Director of Human Resources no
later than 11:59 p.m. on the seventh calendar day after I sign this General
Release. I understand that, if I elect to exercise this revocation right, this
General Release shall be voided in its entirety and the Company shall be
relieved of all obligations to make the portion of the Severance Package
described in Section S(b) of the Employment Agreement. I may, if I wish, elect
to sign this General Release prior to the expiration of the 21-day consideration
period, and I agree that if I elect to do so, my election is made freely and
voluntarily and after having an opportunity to consult counsel. AGREED: Date A-2
us 4771962

 



 

 